The Honorable Claire C. McCaskill Missouri State Auditor State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
By letter dated February 6, 2001, you have submitted a fiscal note and fiscal note summary prepared pursuant to Section 116.175, RSMo, concerning the initiative petition from The Missouri PTA regarding a proposed amendment to the Missouri Constitution relating to votes required for school indebtedness. (Fiscal Note No. 00-37r).  The fiscal note summary which you submitted is as follows:
The fiscal impact of this proposal is unknown, as it will depend on the number of ballot issues proposed and the number of ballot issues passed each year.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary.  Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General